Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			STATUS OF THE CLAIMS
Claims 1-19, 22 are pending.   Claims 20 and 21 have been cancelled.  
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-4-21 has been entered.
 
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C.    102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (2004/0151825) in view of Ayyachamy et al. (applicants’ reference) and Dong et al. (“Antimicrobial and antioxidant activities”) and Espinozal-Acosta . 
	Loh et al. discloses packaged convenience foods containing dehydrated vegetables with other food components (0005). The reference discloses infusing the vegetables with an antimicrobial infusion cocktail at 50 F or more for 15-180 minutes where the infusion cocktail contains water, low weight carbohydrates, an alcohol, salt, and nisin containing whey (an antimicrobial) (0013). Claim 9 differs from the reference in that the mixture is pasteurized and, and the particular antimicrobial composition and in the use of lignin in the composition  
as an antimicrobial.  Ayyachamy et al. discloses that lignin was known to be used as an antioxidant to scavenger oxygen free radicals, and used in dietary products.  The lignin is seen to have been hydrolyzed, as it has been treated using an alkali process, as in treating alkali lignin, wheat starch and wheat bran (Table 4).  The antioxidant activity was better in low molecular weight bagasse lignin, than in high ones (page , 1st paragraph).  The reference discloses that the antibacterial and antifungal properties of the phenolic lignin fragments are well known, and have been used as a major food preservative, and can inhibit Escherica coli and Saccharomyces. Cerevisie, etc.  Also, the reference discloses that the lignin can be treated to produce separate streams of relatively clean lignocellulosic nd para., in middle).  Also, lignin dissolved in hot water exist in two fractions which are high molecular weight insoluble lignin and low weight soluble fractions (col. 4, 2nd para.).  Dong et al. discloses a process of making lignin to have strong antimicrobial and antioxidant characteristics.  The composition exhibited strong antimicrobial activities against gram-positive bacterial such as listeria and staphylococcus aureus and some yeast (abstract). Craft lignin can protect against oxidation of corn oil (para. 8 , , para. 2.3,  determination of antimicrobial activities).  The reference discloses that various types of lignin’s poses antimicrobial properties and could be used to stabilize (2nd para. under food and feedstuffs because of the antioxidant, antifungal properties).  Lignin carbohydrate can be termed “technical lignins.”).  As to the molecular weight of the lignin, Espinozal-Acosta et al.  discloses activities in lignin –carbohydrates complexes (LCCS) which have antioxidant or antimicrobial properties (2nd para. under Introduction).  Technical lignins can be made by conversion of the lignocellulosic biomass with soda and other processes (under Technical Lignins).  The molecular weight can be from 100 to 50,000 (Table 1).  
	Claim 9 further differs from the reference in the particular amount of Daltons of 10,000 or more.  Gizaw et al. discloses modified lignin polymers for use in cleaning compositions (abstract).  The reference discloses a composition for cleaning contain a molecular weight of from 25,000 to 150 Daltons is better in cleaning than other lignin molecular weights (0049).  The use of the lignin polymers for cleaning at a particular MW would be in effect be using them for antimicrobial purposes, since that is one function of cleaning compositions.  Claim 9 further requires pasteurizing the antimicrobial infusion cocktail (AMC).  The reference discloses infusing vegetables with an antimicrobial infusion cocktail at 50 F or more for 15-180 min.  Depending on the microbial load of the antimicrobial infusion, it would have been obvious to heat the AM infusion cocktail to pasteurization temperatures, since otherwise an unsafe product would have been produced.  Therefore, it would have been obvious to use a hydrolyzed lignin with a molecular weight (MW) within the claimed MW’s, as shown by Gizaw  et al. in the process of Loh et al.,  since Gizaw et al. discloses that MW’s within that range had cleaning potential, and this is seen to also mean antimicrobial properties,  and to substitute one microbial for another for its known 

	Claim 10 further requires that the food matrix can be aqueous or a solid food matrix.  Lou et al. discloses infusing an antimicrobial cocktail into vegetables with are to frozen.  
	Claims 11- 14 further require dosing at particular concentrations the antimicrobial composition (AC) in particular amounts.  
	In developing an antimicrobial composition properties such as amounts the composition to achieve microbe reduction is important.  It appears that the precise ingredients as well as their proportions affect the level of antimicrobial protection, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  
	The limitations of claims 15 and 19 have been disclosed above and are obvious for those reasons.  
	Claim 16 further requires particular amounts of carbohydrates and water in the composition, and claim 17 other amounts of lignin, and in claim 18 In summary, applicant claims a formula for making a food containing an antimicrobial composition and products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 
Claim 22 requires that the carbohydrates are particular types.  Loh et al. discloses low weight carbohydrates, which are seen to be particularly monomeric sugars.  Glucose and galactose can be made and arabinose as in claim 22 (CN 
‘085, para. 0046, 0079).  

The further limitations of claims 1-8 have been disclosed above and are obvious for those reasons.  
				ARGUMENTS
Applicant's arguments filed 1-20-21 are moot due to the addition of references which disclose the use of enzymes.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at TO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793
HFH 2-22-2021